862 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In the Case of:  Neil ABRAMSON, pro se Application forAppointment as Guardian ad litem for David LeeWilliams a/k/a David Ben Avraham, Appellant.David Lee WILLIAMS, a/k/a David Ben Avraham, by his proposedguardian ad litem and next friend, Neil Abramson,Plaintiff--Appellant,v.John NEWHART, Sheriff, Defendant--Appellee.
No. 88-3563.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1988.Oct. 31, 1988.

Neil Abramson, appellant pro se.
Before DONALD RUSSELL, K.K. HALL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Neil Abramson appeals from the district court's order of April 26, 1988, denying his request to be appointed guardian ad litem for a state inmate and its order of May 11, 1988, denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  In Re:  Abramson, C/A Nos.  MISC-88-96-N, MISC-88-109-N (E.D.Va. May 11, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.